Citation Nr: 0117109	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-00 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1970 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds, without limitation.  


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. §§ 
501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.353 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for schizophrenia was granted in a rating 
decision dated in May 1975 and assigned a 50 percent 
evaluation from February 1975.  In a March 1990 rating 
decision, the RO granted an evaluation of 100 percent from 
October 30, 1989.  That decision was based primarily on VA 
outpatient treatment records and a VA examination report 
dated in January 1990, in which the examiner noted gross 
impairment in the veteran's abilities to abstract, 
concentrate, and judge.  The veteran was determined to be 
totally disabled by schizophrenia.  

During VA examination in February 1992, the examiner noted 
continued symptoms of schizophrenia.  His insight was limited 
and his lifestyle was described as eccentric.  

VA hospital report for admission in January 1996 disclosed 
that the veteran admitted himself to the hospital to improve 
his life and for some rest and relaxation.  He was homeless 
at the time.  It was noted that he had been evicted after 
police had accused him having prostitutes in his apartment 
and dealing drugs.  IT was noted that his judgment was poor.  
Overall, the veteran's cognitive deficits made activities of 
daily living slow and he appeared to be disabled by the 
negative symptoms of his schizophrenia.  It was recommended 
that he would do best if he lived with someone who could 
check on him and handle money management.  He refused to have 
a family meeting to discuss how he would cope with the 
activities of daily life and money management.  He did not 
return from a pass and was discharged AWOL.  

VA hospital report for admission in February 1996 revealed 
chronic paranoid schizophrenia.  The examiner noted poor 
judgment and insight, and impaired concentration and memory.  
He demonstrated a very impoverished thought process.  

VA hospital report dated from July to August 1996 disclosed 
that the veteran had been hospitalized since January 1996, 
when he was evicted from his apartment.  Noted is that the 
veteran's discharge was complicated by the fact that the bank 
had garnished his deposit to cover bad checks he had written.  
Also noted is that the veteran's sister was in the process of 
becoming his conservator.  

In an August 1996 statement from the licensed social worker, 
an investigation was requested to determine the need for a 
fiduciary for the veteran.  Noted is that the veteran was 100 
percent service-connected for schizophrenia and was alcohol 
and cocaine dependent.  The social worker stated that the 
veteran was unable to manage his funds to provide for his 
food and shelter needs adequately.  The veteran was 
disorganized due to psychosis and poor medication compliance.  

VA examination in May 1998 revealed that the veteran received 
Social Security benefits in addition to his VA compensation.  
The veteran's sister was his payee in light of the veteran's 
incompetency.  The veteran had been unemployed since his 
discharge.  The examiner recited the veteran's past medical 
history, in particular, his mental health treatment.  The 
veteran did not deny continued use of drugs.  The examiner 
stated that the veteran appeared to meet the DSM-IV criteria 
for chronic paranoid schizophrenia, and suffered from alcohol 
abuse and drug abuse problems.  The examiner also stated that 
the veteran appeared to continue to be incompetent to manage 
his benefits and appeared to be permanently and totally 
unemployable due to his schizophrenia.  The veteran admitted 
to squandering most of the money his sister gave him, 
frequently spending on drugs and alcohol.  Overall, the 
examiner noted major impairment in the veteran's social 
relations, judgment, thinking, and mood.  

The veteran was examined in March 2000 to determine his 
competency.  The veteran complained of not having enough 
money to drink and take drugs and admitted to substance 
abuse.  On examination, the veteran was rambling, had 
disjointed speech, and needed frequent redirection.  The 
examiner noted that the veteran continued to meet the DSM-IV 
criteria for chronic paranoid schizophrenia, as well as 
alcohol and drug abuse.  The veteran did not appear to be 
competent to manage his funds because of his ongoing 
substance abuse, as well as his unwillingness to seek 
treatment of his schizophrenia.  The veteran admitted to 
squandering money, suffered from severe social, industrial, 
and emotional impairment, and appeared to be unemployable.  

During the veteran's personal hearing in November 2000, he 
testified that it was an inconvenience to have a payee 
because he could not have access to money when he needed it.  
Transcript (T.) at 1, 2.  When asked how he accounted for his 
money, the veteran stated that he bought food and went out 
and had fun.  (T.) at 2, 3.  The veteran stated that one 
doctor told him he could probably get help to get his money, 
but was unsure whether the doctor wrote that down.  (T.) at 
4.  The veteran tended to ramble during the hearing, but 
indicated that he had sought treatment for his schizophrenia 
six months earlier.  (T.) at 4.  When asked about his Social 
Security check, the veteran responded that he did not know 
where it went, but that the money was "mixed together."  
(T.) at 7.  The veteran stated that his rent amount was 
$500.00 and that he did not have a car payment.  (T.) at 7.  
II. Analysis

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2000).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2000); see also 38 C.F.R. § 3.102 (2000).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (2000).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

Upon a review of the record in its entirety, the Board notes 
that there are consistent findings of record to substantiate 
that the veteran remains incompetent to handle the 
disbursement of his funds.  Overall, the clinical data of 
record point to an inability on the part of the veteran to 
utilize and handle his money appropriately.  As of March 
1990, the veteran was noted to be totally and permanently 
disabled by schizophrenia.  Since that time, clinical records 
indicate that the veteran continued to be totally disabled by 
symptomatology associated with his schizophrenia.  At some 
point in 1996, the veteran's sister was appointed payee and 
conservator on behalf of the veteran.  

Moreover, during VA examination conducted in May 1998, the 
examiner specifically stated that the veteran appeared to 
continue to be incompetent to handle his compensation and 
Social Security benefits, and appeared to be permanently and 
totally unemployable due to his schizophrenia.  Also noted in 
the record at that time is that the veteran himself admitted 
to squandering the majority of the money his sister gave him 
under her fiduciary duties.  Thus, the veteran remained 
incompetent to handle the disbursement of his funds at that 
time.

Moreover, during VA examination done in March 2000, the 
examiner noted that the veteran appeared incompetent to 
manage his benefit funds due to his ongoing substance abuse 
in addition to his unwillingness to continue with treatment 
for his schizophrenia.  The veteran again admitted to 
squandering money and the medical evidence substantiated 
continued symptoms of severe social, industrial, and 
emotional impairment.  Thus, the veteran continued to be 
considered incompetent.

Additionally, although the veteran stated numerous times both 
in writing and in testimony given during his personal hearing 
that he felt capable of handling his money and related 
decisions, the veteran is not competent to render a decision 
that requires a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, pursuant to the 
applicable regulations, a medical opinion is required for the 
rating agency to make a determination of incompetency.  Thus, 
the veteran's statements are not competent evidence in 
support of his claim of competency.

Thus, in light of the foregoing, while the regulations 
provide for a presumption in favor of competency, the record 
under these facts leaves no room for doubt as to the 
veteran's ability to competently manage his funds and 
affairs.  38 C.F.R. § 3.353(d) (2000); see also 38 C.F.R. § 
3.102.  Therefore, the veteran's claim of competency is 
denied.  


ORDER


The veteran is incompetent for VA benefit purposes.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

